ssieiesee ree ail government entities oivision department of the treasury internal_revenue_service washington d c oct tep cat uil no legend taxpayer a taxpayer b traditional_ira c traditional_ira d roth_ira e roth_ira f financial advisor g tax advisor h amount amount company m company n _ l i company o i dear this is in response to a letter dated date in which your authorized representative requests relief under sec_301_9100-3 of the procedure and administration regulations the p a regulations on your behalf you submitted the following facts and representations in connection with your request in november of taxpayer a and taxpayer b received information in taxpayer a maintained an individual_retirement_arrangement traditional_ira c as described in sec_408 of the internal_revenue_code the code with company n in taxpayer b taxpayer a's spouse maintained an individual_retirement_arrangement traditional_ira d as described in sec_408 with company n from financial advisor g of company m an affiliate of company n regarding the possibility of converting traditional_ira c and traditional_ira d into roth iras after discussing the matter further financial advisor g recommended that based on taxpayer a's and taxpayer b’s financial situation taxpayer a and taxpayer b should convert traditional iras c and d into roth iras in december of financial advisor g's advice taxpayer a converted his traditional_ira c equal to amount into roth_ira e and taxpayer b converted her traditional_ira d equal to amount into roth_ira f both roth_ira e and roth_ira f are roth iras described under code sec_408a currently roth iras e and f are maintained by company o __ pursuant to at the time of the conversions taxpayer a was unemployed and receiving monthly distributions from traditional_ira c during november and december of taxpayer a repeatedly asked financial advisor g whether it was prudent to convert traditional_ira c and traditional_ira d into roth iras based on taxpayer a’s and taxpayer b's financial situation and financial advisor g confirmed that it was financial advisor g also provided taxpayer a and taxpayer b with an illustration of the benefits of converting their traditional iras into roth iras however the illustration was based on assumptions financial advisor g knew did not apply to taxpayer a and taxpayer b during february of taxpayer a and taxpayer b met with tax advisor h a certified_public_accountant cpa’ to prepare their return although tax advisor h was aware of the monthly withdrawals from roth_ira e and taxpayer a's and taxpayer b’s financial situation he failed to inform them of the tax impact of converting their traditional iras into roth iras tax advisor h also failed to inform them that they could recharacterize their roth iras back into traditional iras to lessen their tax burden and that the deadline for doing so was october during march of taxpayers a and b became aware of the devastating financial impact of the conversions and the faulty advice provided by financial advisor g and tax advisor h joint federal_income_tax based on your submission and the above facts and representations you request a ruling that pursuant to sec_301_9100-3 of the p a regulations taxpayer a and taxpayer b be granted an extension of time to recharacterize roth iras e and f back to traditional iras code sec_408a and sec_1_408a-5 q a-1 of the federal_income_tax regulations i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to- trustee transfer of the ira contribution plus earnings to the other type of ira ina recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the p a regulations provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the p a regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the p a regulations provides generally that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the p a regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election section c ii of the p a regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section taxpayers a and b failed to recharacterize their roth iras back to traditional iras by the time permitted by law therefore it is necessary to determine whether taxpayers a and b are eligible for relief under the provisions of sec_301_9100-3 of the p a regulations in december of taxpayer a and taxpayer b were advised by financial advisor g to convert their traditional iras into roth iras however financial advisor g failed to take into account that taxpayer a was unemployed and receiving monthly distributions from traditional_ira c financial advisor g advised taxpayer a and taxpayer b to convert their iras based on faulty assumptions in addition tax advisor h failed to inform taxpayer a and taxpayer b of the election to recharacterize their roth iras back into traditional iras to avoid the heavy tax burden in tax years 20’ that resulted from their ira conversions had taxpayer a and taxpayer b been provided correct information regarding the conversions by financial advisor g or tax advisor h they would have retained their traditional iras or recharacterized the conversions by the time permitted by law and in this case taxpayers a and b reasonably relied on incorrect advice provided by financial advisor g in converting their traditional iras into roth iras taxpayer a and taxpayer b further relied on tax advisor h who failed to inform them of the tax consequences regarding the conversions and that they could recharacterize the conversions through october thus taxpayer a and taxpayer b satisfy clauses iii and v of sec_301 -9100-3 b of the p a regulations because after exercising reasonable diligence the taxpayers were unaware of the necessity for the election and they reasonably relied on financial advisor h and tax advisor g accordingly we rule that pursuant to sec_301_9100-3 of the p a regulations taxpayer a and taxpayer b are granted a period not to exceed days from the date of this letter to recharacterize roth_ira e and roth_ira f back to traditional iras this letter assumes that the above iras and roth iras qualify under code sec_408 and sec_408a respectively at all relevant times this letter is directed only to the taxpayers who requested it code sec_6110 provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office should you have any concerns regarding this ruling please contact at sincerely yours culler a wotkins carlton a watkins manager employee_plans technical group enclosures deleted copy of letter notice cc
